Title: To Thomas Jefferson from Anne Cary Randolph Bankhead, 19 December 1808
From: Bankhead, Anne Cary Randolph
To: Jefferson, Thomas


                  
                     Port Royal Dec. 19 1808
                     
                  
                  I recieved my Dear Grand Papas letters & in one of them he desires to know whether Jefferson ever had the small pox, he had it in Richmond at the same time that Aunt Virginia & myself did & was inoculated three times for fear of taking it in the natural way. I have not seen Mr Lomax yet but make no doubt of geting the seed as I heard that he had some, he is very anxious to get one of your Likenesses by St Memin & I promissed to ask you for him, if you have another, I would be much obliged to you if you will send me in a letter some of the ice plant seed a Lady here has Lost it & is to give me a few roots of the Lilly of the valley & a beautiful pink for it I know it is to be had in Washington Mr Burwell got some there for Ellen. Adieu my Dear Grand Papa, your most affectionate grand Daughter
                  
                     A C B.
                  
                  
                     It is so dark that I cannot see to write any Longer. Nothing but the weather being too cold for to travel in an open carriage has prevented our paying you a visit Mr Bankhead wished to hear the debates in Congress
                     I send you a watch paper. Miss Judy Lomax gave it to me, but my watch will not admit one.
                  
               